


117 S904 IS: Modernizing Access to our Public Land Act
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 904
IN THE SENATE OF THE UNITED STATES

March 23, 2021
Mr. Risch (for himself, Mr. King, Mr. Daines, Mr. Heinrich, Mr. Crapo, Mr. Manchin, Ms. Collins, Mr. Kelly, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To require the Secretary of the Interior, the Secretary of Agriculture, and the Assistant Secretary of the Army for Civil Works to digitize and make publicly available geographic information system mapping data relating to public access to Federal land and waters for outdoor recreation, and for other purposes.


1.Short titleThis Act may be cited as the Modernizing Access to our Public Land Act or the MAPLand Act. 2.FindingsCongress finds that—
(1)recreational fishing and hunting and other forms of outdoor recreation are important and traditional activities in which millions of people in the United States participate; (2)a lack of information about publicly available outdoor recreation opportunities depresses participation in those traditional activities;
(3)it is in the public interest to provide enhanced and expanded information about access to Federal land for recreational opportunities; (4)modern Global Positioning System technologies can provide detailed and real-time information to the public about access to, and recreation opportunities on, Federal land;
(5)many of the access easement records held by Federal land management agencies are held on paper files and cannot be easily integrated into digital mapping systems; and (6)Federal land management agencies should—
(A)accelerate efforts to digitize recreational access information into geospatial files; and  (B)make that recreational access information available to the public. 
3.DefinitionsIn this Act: (1)Federal landThe term Federal land means any land or water managed by a Federal land management agency.
(2)Federal land management agencyThe term Federal land management agency means— (A)the Bureau of Reclamation;
(B)the National Park Service; (C)the Bureau of Land Management;
(D)the United States Fish and Wildlife Service;  (E)the Forest Service; and
(F)the Corps of Engineers. (3)SecretariesThe term Secretaries means— 
(A)the Secretary of Agriculture; (B)the Secretary of the Interior; and
(C)the Secretary of the Army, acting through the Assistant Secretary of the Army for Civil Works. 4.Interagency data standardizationNot later than 18 months after the date of enactment of this Act, the Secretaries shall jointly develop and adopt interagency standards to ensure compatibility and interoperability among applicable Federal databases with respect to the collection and dissemination of outdoor recreation data relating to Federal land.
5.Data consolidation, digitization, and publication
(a)In generalNot later than 3 years after the date of enactment of this Act, each of the Secretaries, to the maximum extent practicable, shall digitize and make publicly available on the website of the Department of the Interior, the Forest Service, and the Corps of Engineers, as applicable, geographic information system mapping data that includes, with respect to the Federal land administered by the relevant Secretary— (1)all Federal interests, including easements and rights-of-way, in private land—
(A)to which the Federal Government does not have a fee title interest; and (B)that is used to provide recreational access to the Federal land;
(2)status information with respect to whether roads and trails on the Federal land are open or closed; (3)the dates on which roads and trails on the Federal land are seasonally opened and closed;
(4)the types of vehicles that are allowed on each segment of the roads and trails on the Federal land, including the permissibility of— (A)off-highway vehicles;
(B)motorcycles; (C)bicycles; and 
(D)passenger vehicles; (5)the boundaries of areas where hunting or recreational shooting is regulated or closed on the Federal land; and
(6)the boundaries of any portion of a body of water on the Federal land that— (A)is closed to entry;
(B)is closed to watercraft; or  (C)has horsepower limitations for wa­ter­craft.
(b)Updates
(1)In generalThe Secretaries shall biennially update the data described in subsection (a). (2)Public evaluation of accuracyThe Secretaries shall include on each website referred to in subsection (a), as applicable, a point of contact to allow members of the public to confirm or dispute the accuracy of the information described in that subsection.
6.ReportsNot later than October 1 of each year— (1)each of the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the progress made by the Secretary of the Interior and the Secretary of Agriculture, respectively, toward meeting the requirements of section 5; and
(2)the Secretary of the Army, acting through the Assistant Secretary of the Army for Civil Works, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress made by the Secretary of the Army, acting through the Assistant Secretary of the Army for Civil Works, toward meeting the requirements of section 5. 7.Authorization of appropriationsThere are authorized to be appropriated—
(1)to the Secretary of the Interior to carry out this Act— (A)$2,500,000 for fiscal year 2022; and
(B)$5,500,000 for each of fiscal years 2023 and 2024; (2)to the Secretary of Agriculture to carry out this Act—
(A)$2,500,000 for fiscal year 2022; and (B)$5,500,000 for each of fiscal years 2023 and 2024; and
(3)to the Secretary of the Army to carry out this Act— (A)$1,500,000 for fiscal year 2022; and
(B)$2,500,000 for each of fiscal years 2023 and 2024.  